ORDER
On September 1, 2000, the Court transferred petitioner to incapacity inactive status. In the Matter of Yarborough, 342 S.C. 387, 536 S.E.2d 870 (2000). On December 18, 2000, the Court disbarred petitioner from the practice of law. In the Matter of Yarborough, 343 S.C. 316, 540 S.E.2d 462 (2000).
Pursuant to Rule 33, RLDE, and Rule 28, RLDE, of Rule 413, SCACR, petitioner petitions the Court for reinstatement to the practice of law and to be transferred to active status. After hearings addressing both petitions, the Committee on Character and Fitness issued Reports and Recommendations recommending the Court grant both petitions.1
The petitions are granted subject to the following conditions:
1. before he shall be reinstated, petitioner shall execute a contract with Lawyers Helping Lawyers on such terms as required by Lawyers Helping Lawyers to provide for petitioner’s continued sobriety;2
2. for the two years immediately following his reinstatement, petitioner shall comply with his proposed “plan” to facilitate his return to the practice of law;3
*3663. for a period of two years following his reinstatement, petitioner shall be mentored by James H. Price, III, Esquire, on terms required by the “plan;” Mr. Price shall file quarterly reports with the Commission on Lawyer Conduct which assess petitioner’s “plan;” and
4. completion of the Legal Ethics and Practice Program Ethics School and Trust Account School and the Advertising and Trust Account School within one (1) year of his reinstatement; within ten (10) days of completion of the programs, petitioner shall provide proof of completion to the Commission on Lawyer Conduct.
Petitioner shall be sworn-in and reinstated to the South Carolina Bar during the next regularly-scheduled swearing-in ceremony to be held in May 2013.
/s/Jean H. Toal, C.J
/s/Costa M. Pleicones, J.
/s/Donald W. Beatty, J.
/s/John W. Kittredge, J.
/s/Kaye G. Hearn, J.
FOR THE COURT

. Based on recent amendments to Rule 410, SCACR, petitioner will be reinstated as a "regular,” rather than "active” member of the Bar.


. The contract shall be filed with the Office of Bar Admissions with a copy provided to the Commission on Lawyer Conduct. The contract must be received by the Office of Bar Admissions no later than ten (10) days prior to the May 2013 swearing-in ceremony.


. The specifics of the plan are provided in the Report and Recommendation addressing the Petition for Reinstatement.